DETAILED ACTION
This Office action is in response to an RCE submitted on April 22, 2021.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2021 was filed before the mailing of a first office action after filing of a request for continued examination under 37 CFR 1.114. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 10, filed April 22, 2021, with respect to prior art rejection of claims 1-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for receiving control information and downlink data by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, first configuration information on a cell group configured for the UE among a plurality of cell groups and second configuration information on cross carrier scheduling associated with the cell group, the cell group comprising a scheduling cell and a scheduled cell, wherein the first configuration information includes cell grouping information configured by the base station; 
receiving, from the base station, carrier indicator field (CIF) information corresponding to the scheduled cell on a downlink control channel being monitored on the scheduling cell, based on the first configuration information and the second configuration information; 
receiving through the scheduling cell, from the base station, control information for a physical uplink shared channel (PUSCH) on the scheduled cell indicated by the CIF, wherein the control information for the PUSCH on the scheduled cell includes information associated with uplink control information (UCI); and 
in case that a transmission of only the UCI on the PUSCH without uplink data is triggered by a configuration of bit field in the control information for the PUSCH, transmitting, to the base station, only the UCI without the uplink data on the PUSCH on the scheduled serving cell.
Takeda et al. (US 2017/0041865 A1) discloses a UE receiving PDCCH (see FIG. 4 and ¶ 53) and a DCI indicating cross-carrier scheduling (CCS) between cells within a cell group (see FIG. 4A-4B and ¶¶ 52-54). Takeda et al. also discloses the UE receiving a CIF via the PDCCH in the scheduling cell C1 (see FIG. 3A-4B).
Pelletier et al. (US 2018/0123769 A1) discloses a WTRU receiving CIF based on the configured serving cell group (see ¶¶ 150, 156).
However, the prior arts of record do not disclose, alone or in combination, receiving, from the base station, carrier indicator field (CIF) information corresponding to the scheduled cell on a downlink control channel being monitored on the scheduling cell, receiving through the scheduling cell, from the base station, control information for a physical uplink shared channel (PUSCH) on the scheduled cell indicated by the CIF, wherein the control information for the PUSCH on the scheduled cell includes information associated with uplink control information (UCI); and in case that a transmission of only the UCI on the PUSCH without uplink data is triggered by a configuration of bit field in the control information for the PUSCH, transmitting, to the base station, only the UCI without the uplink data on the PUSCH on the scheduled serving cell.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-5 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 6-20, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474